Citation Nr: 9921890	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  99-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to herbicide exposure.

2.  Entitlement to an increased rating for residuals of torn 
rotator cuff of the right shoulder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 1970 
and from January 1975 to August 1975.  He also served on 
active duty for training in March 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
headaches was denied.  The veteran also appeals a July 1998 
rating action by the RO wherein service connection was 
granted for a torn rotator cuff of the right shoulder and a 
20 percent disability rating was assigned. 


FINDINGS OF FACT

1.  Headaches are not shown in service, nor are they shown to 
have been aggravated by service.  

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for a torn 
rotator cuff of the right shoulder has been developed.

3.  The veteran's torn rotator cuff of the right shoulder is 
manifested by slight loss of function due to mild pain; no 
edema, no effusion, no instability, no weakness, no 
tenderness, no heat, no abnormal movement, and no weakness of 
movement are shown on clinical examination. 


CONCLUSIONS OF LAW

1. A claim for service connection for headaches is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305, 3.307, 3.309 (1998).

2.  The criteria for an increased rating for a torn rotator 
cuff of the right shoulder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5010, 5200, 5201, 5202, 5302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Headaches

The veteran contends that he currently has chronic headaches 
which he attributes to exposure to herbicide agents in 
Vietnam.  Service connection may be established, on a 
presumptive basis, for certain chronic diseases associated 
with exposure to herbicide agents.  The Board notes that the 
veteran served on active duty in Vietnam from July 1968 to 
July 1969.  A veteran serving in Vietnam at any time during 
the period from January 9, 1962, to May 7, 1975, is presumed 
to have been exposed during service to a herbicide agent 
unless there is affirmative evidence establishing that the 
veteran was not exposed to any such agent during service.  
38 C.F.R. § 3.307 (a) (6) (iii) (1998).  Therefore, in the 
present case, the veteran is presumed to have been exposed to 
a herbicide agent during service.  There is no evidence in 
the veteran's claim folder to suggest that he was not exposed 
to herbicides. Therefore, as a matter of law, he is deemed to 
have been exposed to herbicide agents.  

The regulations establish a presumptive service connection 
for particular diseases if the veteran was exposed to a 
herbicide agent.  38 C.F.R. § 3.309 (e) (1998).  The diseases 
that are afforded presumption are chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancer, and soft-tissue sarcoma.  
In the instant case, a February 1999 VA neurological 
examination indicates a diagnosis of a chronic headache of 
unknown etiology.  Chronic headache is not an injury or 
disease for which a presumptive service connection, as due to 
herbicide exposure, can be applied, per the regulations.   
Therefore, the Board must find that a presumptive service 
connection, on the basis that his chronic headache is the 
result of Agent Orange exposure, is not warranted.
 
Although presumptive service connection due to herbicide 
exposure is not appropriate, service connection may 
nonetheless be established when the evidence shows that the 
disease or malady was incurred during or aggravated by 
service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  With regard to the veteran's claim for service 
connection for headaches, the determinative issues presented 
are (1) whether the veteran had headaches during service; (2) 
whether he currently has headaches; and if so, (3) whether 
his headaches are etiologically related to his service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The evidence does not show that the veteran's current 
headaches were either incurred in, or aggravated by, service.  
His service medical records do not show any complaints, 
treatment, or diagnosis of headaches during active service.  
As there is no disability shown in service, service 
connection is not appropriate.  Caluza. Similarly, the 
evidence does not show that his chronic headache pre-existed 
service and was aggravated by service.

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  However, 
the VA examination report of February 1999 indicates that the 
veteran's chronic headache was due to an "unknown 
etiology."  Accordingly, the Board finds that a claim for 
direct service connection for headaches is not well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§  3.304, 3.305 (1998).  

The Board notes the veteran's contentions that he developed 
headaches shortly after returning from Vietnam and that his 
current headaches are related to herbicidal exposure.  
However, the Board notes that, while entirely competent to 
report his symptoms both current and past, he has presented 
no clinical evidence or medical opinion that would establish 
a link between his current headaches and his service.  In the 
absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the etiology of his current headaches to be of 
no probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Accordingly, based on the discussion above, the Board finds 
that the criteria for presenting a well-grounded claim for 
service connection for headaches have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (1998).


II.  Increased Rating for a Torn Rotator Cuff of the Right 
Shoulder

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The Board is satisfied that all relevant facts pertaining to 
the torn rotator cuff of the right shoulder have been 
properly developed.  There is no indication that there are 
additional pertinent records which have not been obtained.  
No further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

The veteran established service connection for a torn rotator 
cuff of the right shoulder by means of July 1998 rating 
decision, which assigned a 20 percent disability rating.  The 
veteran currently contends that his right shoulder rotator 
cuff disability is more severe than currently evaluated, 
thereby warranting an increased rating.  After a review of 
the record, the Board finds that the evidence does not 
support the veteran's contentions and that an increased 
rating is not appropriate.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1998).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The veteran's right shoulder disability is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5302 
(1998).  Diagnostic Code 5302 provides for a 20 percent 
rating for a moderate injury to Muscle Group II of the 
dominant arm.  A 30 percent evaluation contemplates a 
moderately severe injury to Muscle Group II of the dominant 
arm.  The Board notes that the record indicates that the 
veteran is right hand dominant.  
 
The veteran's right shoulder disability may also be evaluated 
under Diagnostic Code 5201, for limitation of motion of the 
arm.  Diagnostic Code 5201 provides for a 20 percent 
evaluation for limitation of motion at shoulder level.  A 30 
percent evaluation is assigned if there is limitation of 
motion midway between the side and the shoulder level 
involving the dominant arm. 

A 30 percent evaluation is also assigned for favorable 
ankylosis (bony fixation) of the scapulohumeral articulation, 
with abduction to 60 degrees and ability to reach mouth and 
head.  Diagnostic Code 5200.  Likewise, a 30 percent rating 
is also appropriate for recurrent dislocation at the 
scapulohumeral joint of the dominant extremity, with frequent 
episodes and guarding of all arm movements, under Diagnostic 
Code 5202.  Additionally, under Diagnostic Code 5010, a 20 
percent is appropriate with X-ray evidence of traumatic 
arthritis involving two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.

The Board finds that an increased rating under Diagnostic 
Code 5302 is not warranted as the evidence shows only a 
moderate level of disability with the veteran's right 
shoulder rotator cuff disability.  The evidence shows that he 
torn his right rotator cuff while on active duty for training 
in March 1996 while trying to recover a vehicle that was 
stuck in mud.  He experienced pain from this injury and 
required surgery in January 1998.  Subsequent follow-up 
treatment records, from January through September 1998, 
indicate complaints that the surgery did not help to 
alleviate the pain.  At a VA joints examination in February 
1999, he claimed continued pain, weakness, stiffness, 
swelling, heat, instability, locking, fatigability, and lack 
of endurance associated with this injury.  However, the 
examination report indicates that objective examination 
revealed no edema, no effusion, no instability, no weakness, 
no tenderness, no redness, no heat, no abnormal movement, and 
no guarding of movement.  There was evidence of painful 
motion.  A diagnosis was made of rotator cuff tear, repaired, 
with loss of function due to mild pain.  

The United States Court of Veterans Appeals (Court) has held 
that assignment of disability ratings for orthopedic 
disabilities is to include consideration of the regulatory 
provisions set forth in 38 C.F.R. §§ 4.40 and 4.45, wherein 
functional loss, as shown by "adequate pathology," is 
deemed integral to ascertaining the severity of such 
disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
the instant case, the Board finds that the current 20 percent 
disability evaluation sufficiently reflects the level of 
functional impairment demonstrated.  The Board notes that, 
while the VA examination indicated functional loss due to 
pain, the loss was of a minor degree.
 
The Board notes that normal range of motion of the shoulder 
is set forth in 38 C.F.R. §  4.71, Plate I (1998).  Normal 
forward elevation, or flexion, is from 0 to 180 degrees.  
Normal shoulder abduction is also from 0 to 180 degrees.  
Normal external rotation and internal rotation are from 0 to 
90 degrees.  The February 1999 VA joints examination found 
flexion in the right shoulder to 148 degrees, and abduction 
to 150 degrees.  External rotation was measured at 81 
degrees, and internal rotation was 80 degrees.  

Based on a review of the evidence, the Board finds that the 
level of disability is accurately reflected in the current 
assignment of a 20 percent evaluation, as the severity of the 
veteran's right rotator cuff disability is moderate.  While 
there is some subjective pain on motion and some mild 
functional impairment due to the pain, upon physical 
examination, flexion was recorded at 82% of normal, abduction 
was 83% percent of normal, external rotation was 90% of 
normal, and internal rotation was 88% of normal.  The level 
of disability is not so severe as to represent a "moderately 
severe" disability contemplated by Diagnostic Code 5302.  
Similarly, as the evidence does not show that the range of 
motion of the right shoulder is limited to midway between the 
side and the shoulder, an increased rating under Diagnostic 
Code 5201 is not warranted.  

As the evidence does not show ankylosis of scapulohumeral 
articulation, the criteria for an increased rating under 
Diagnostic Code 5200 are not met.   Likewise, the evidence 
does not show recurrent dislocation of the scapulohumeral 
joint; therefore, an increased rating under Diagnostic Code 
5202 is not appropriate.  Similarly, while x-ray evidence 
showed minimal right acromioclavicular degenerative change of 
an otherwise unremarkable right shoulder, there is not x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups.  Therefore, an increased 
rating based on traumatic arthritis under Diagnostic Code 
5010 is not appropriate.  

Based on the preceding discussion, the Board accordingly 
finds that the criteria for an increased for a torn right 
rotator cuff of the right shoulder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5010, 5200, 5201, 5202, 5302 (1998).


ORDER

A claim for service connection for headaches is not well 
grounded and is accordingly denied.  Entitlement to an 
increased rating for a torn rotator cuff of the right 
shoulder, currently evaluated as 20 percent disabling, is 
denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

